DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 09/15/2021. Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-11 are directed to a Method. Therefore, claims 1-11 are directed to a statutory category of invention under Step 1. 

Step 2A-1:
The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  

Claim 1 recites: A computer-implemented invention for facilitating a transaction between a local transaction node and a remote transaction node of a money transfer network having a plurality of geographically distributed nodes which utilize a distributed ledger, the method comprising: 	receiving, by a processor of the local transaction node a request to initiate a transaction between a sending party and a receiving party via the money transfer network, wherein the local transaction node of the money transfer network is associated with the sending party and a first geographic region; 
	determining, by the processor, whether the receiving party is associated with a second geographical region; in response to a determination that the receiving party is associated with the second geographic region: 
	transmitting, by the processor, information associated with the receiving party to a remote transaction node associated with the second geographical region corresponding to a location of the receiving party; and 
	receiving, by the processor, a tokenized identity corresponding to the receiving party; 
	generating, by the processor, a money transfer transaction based on the request, wherein the money transfer transaction comprises a tokenized identity of the sending party, the tokenized identity of the receiving party, and a send amount corresponding to an amount of funds to be provided to the receiving party in connection with the transaction; 
	transmitting, by the processor, transaction data associated with the money transfer transaction to a notary node of the money transfer network, the notary node configured to validate at least a portion of the transaction data; 
	receiving, by the processor, validation information from the notary node, wherein the validation information indicates an outcome of the validation performed by the notary node; and in response to successful validation of the money transfer transaction by the one or more validation processes: 
	recording, by the processor, at least a portion of the transaction at the distributed ledger maintained by nodes of the money transfer network; 
	storing, by the processor, user data of the sending party in a first database accessible only by nodes within the same geographic region as the local transaction node; 
	storing user data of the receiving party in a second database accessible only by nodes within the same geographic region as the remote transaction node; and 
	transmitting, by the processor, an authorization to distribute the send amount to the remote transaction node of the money transfer network.

	Here the claim recites the abstract idea of keeping a ledger and a settlement journal within the context of following instructions to ‘receive, transmit, record, and store’ journal entries.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle (e.g., receiving, transmitting, recording and storing, transaction data) and a commercial interaction (e.g., between a sending and a receiving party).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e., processing server, nodes, and graphical user interface) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, determining, transmitting, generating, recording, and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 2 further recites “wherein the user data comprises personally identifiable information.” This limitation merely describes what data comprises the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 2 is patent ineligible.
Dependent claim 3 further recites “wherein the notary node executes one or more rules engines against transaction data associated with the money transfer transaction to determine whether the transaction data satisfies one or more sets of transaction criteria.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claim 4 further recites “wherein the one or more rules engines comprises at least one of an aggregation rules engine and an interdiction rules engine, wherein the aggregation rules engine is associated with a first set of transaction criteria associated with aggregation of transactions and the interdiction rules engine is associated with a second set of transaction criteria specifying users that are prohibited from participating in transactions via the money transfer network.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 5 further recites “wherein the notary node determines whether the transaction data satisfies one or more regulatory requirements associated with a geographic region corresponding to the remote transaction node.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 5 is patent ineligible.
Dependent claim 6 further recites “transmitting, by the processor, transaction data representative of the money transfer transaction to an observer node of the money transfer network.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
Dependent claim 7 further recites “wherein the observer node is located in the first geographic region.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “the observer node is located in a third geographic region that is different from the first geographic region and a second geographic region corresponding to the location of the remote node.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 9 further recites “receiving, by the processor, an audit request, wherein the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network; and generating, by the processor, one or more audit reports in response to the request.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.
Dependent claim 10 further recites “displaying historical transaction data at a graphical user interface, wherein the historical transaction data comprises information that identifies: one or more geographic regions served by the money transfer network, transaction amount data corresponding to each of the one or more geographic regions, transaction summary information associated with a status of transactions executed in the one or more geographic regions, and a log of transactions executed in the one or more geographic regions, wherein the transaction amount data indicates an amount of funds transferred into each of the one or more geographic regions over at least one period of time and an amount of funds transferred from each of the one or more geographic regions over the at least one period of time, wherein the transaction summary information indicates metrics representative of successful transactions and failed transactions within the one or more geographic regions, and wherein the log of transactions provides a list of the transactions executed in the one or more geographic regions..” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Besides declaring a graphical user interface, which has no effect on the method, there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Dependent claim 11 further recites “wherein the historical transaction data is received from an observer node of the money transfer network, and wherein the log of transactions comprises tokenized identity information for each participant to a transaction included in the log of transactions.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-11 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US2020/01005310) “Kumar”, Anstey et al, (US2020/0111066) “Anstey” and further in view of Femrite et al, (US2015/0348038) “Femrite”.

Regarding claim 1, Kumar teaches: A computer-implemented invention for facilitating a transaction between a local transaction node and a remote transaction node of a money transfer network having a plurality of geographically distributed nodes which utilize a distributed ledger, the method comprising: 
	Examiner notes that the phrase ‘for facilitating a transaction between a local transaction node and a remote transaction node of a money transfer network having a plurality of geographically distributed nodes which utilize a distributed ledger’ is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).
	receiving, by a processor of the local transaction node (e.g. service provider) a request to initiate a transaction between a sending party and a receiving party via the money transfer network, wherein the local transaction node of the money transfer network is associated with the sending party and a first geographic region; ([0014] The service provider may receive a transaction request between a user in a first location and a merchant in a second location. A user's transaction history may be processed to determine the likelihood or propensity to purchase within verticals from the first location in the second location.)
	Examiner notes that the portion of the limitation which recites “to initiate a transaction between a sending party and a receiving party via the money transfer network, wherein the local transaction node of the money transfer network is associated with the sending party and a first geographic region” found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	determining, by the processor, whether the receiving party is associated with a second geographical region (e.g. user region); ([0014] A user's transaction history may be processed to determine the likelihood or propensity to purchase within verticals from the first location in the second location.)
	receiving, by the processor, a tokenized identity corresponding to the receiving party; ([0038] Additionally, purchase application 112 may utilize a digital wallet stored with an account with a payment provider, such as transaction processor server 130, as the payment instrument, for example, through accessing a digital wallet or account of a user with transaction processor server 130 through entry of authentication credentials and/or by providing a data token that allows for processing using the account. However, since the authentication credentials (e.g., username, password, PIN, etc.) and/or token may be stolen, spoofed, or otherwise misappropriated, a fraudulent user may utilize purchase application 112 to fraudulently use an account of another user and process transactions.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the prior art is clear that the user information must be tokenized (e.g. data token) or otherwise obfuscated so that it cannot be later fraudulently utilized.
	generating, by the processor, a money transfer transaction based on the request, ([0018] A transaction may therefore be created and processed through an account of a user. The user may access one or more interfaces for a merchant (e.g., in a merchant application or website), generate the transaction, and provide the account for transaction processing from a first location or when the account is associated with the first location (e.g., registered as the shipping/billing address or the first address is provided as the shipping address).
	transmitting, by the processor, transaction data associated with the money transfer transaction to a notary node of the money transfer network, the notary node configured to validate at least a portion of the transaction data; ([0035] User device 110 may be implemented as a communication device that may utilize appropriate hardware and software configured for wired and/or wireless communication with merchant device 120, and/or transaction processor server 130.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that transmission of transaction data is clearly taking place as recited in the prior art.
	Examiner further notes that the portion of the limitation which recites “associated with the money transfer transaction to a notary node of the money transfer network, the notary node configured to validate at least a portion of the transaction data” found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	receiving, by the processor, validation information from the notary node (e.g. Fraud Assessment 2302), ([0067] Vertical history 2404 includes 0 transactions for sales in “IN” for service delivery vertical 2406 for merchant E 2400. Thus, merchant E 2400 does not typically sell to customers at location 2002 for user C account 2000. In this regard, fraud assessment 2302 may process vertical history 2004 and vertical history 2404 to determine that no or few transactions overlap, and thus a risk assessment score may include that the transaction has a high risk result 2304.
	wherein the validation information indicates an outcome of the validation performed by the notary node; and ([0045] Merchant sale application 122 may then receive the results of the transaction processing, and complete the transaction with the customer, for example, by providing the customer the items for the transaction or declining the transaction where the customer is not authenticated or the transaction is not authorized (e.g., a high risk indication of fraud status).
	in response to successful validation of the money transfer transaction by the one or more validation processes: recording, by the processor, at least a portion of the transaction at the [database] maintained by nodes (e.g. modules of the merchant device) of the money transfer network; ([0047] Merchant device 120 may further include database 126 stored on a transitory and/or non-transitory memory of merchant device 120, which may store various applications and data and be utilized during execution of various modules of merchant device 120. Database 126 may include, for example, identifiers such as operating system registry entries, cookies associated with merchant sale application 122 and/or other applications 124, identifiers associated with hardware of merchant device 120, or other appropriate identifiers, such as identifiers used for payment/user/device authentication or identification. In various embodiments, database 126 may include transaction information and fraud determinations by transaction processor server 130.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that a merchant would store successful validations of transactions in a database for later reference.
	transmitting, by the processor, an authorization to distribute the send amount to the remote transaction node of the money transfer network ([0015] One or more entities, such as personal users or consumers, groups of users, merchants, businesses, or other commercial or governmental agencies, may wish to process a transaction electronically. Such a transaction may be a cross-location transaction across some distance for physical or virtual items, services, and/or benefits. For example, a first user may wish to purchase an item from an online merchant or otherwise engage in electronic transactions. In other embodiments, the first entity may wish to engage in a transfer to another user or purchase from another user. Various service providers may provide transaction processing services that may allow these two or more entities to engage in electronic transaction processing.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that once a transaction is authorized a transfer of funds our resources would be made from one user to a merchant or other user.
	storing, by the processor, user data of the sending party in a first database (e.g. database 136) accessible only by nodes within the same geographic region as the local transaction node; ([0057] Additionally, transaction processor server 130 includes database 136. As previously discussed, the user and/or the merchant may establish one or more digital wallets and/or accounts with transaction processor server 130. Digital wallets and/or accounts in database 136 may include user information, such as name, address, birth date, payment instruments/funding sources, additional user financial information, user preferences, and/or other desired user data.)
	Examiner notes that the portion of the limitation which recites “accessible only by nodes within the same geographic region as the local transaction node” found in the storing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	storing user data of the receiving party in a second database (e.g. database 116) accessible only by nodes within the same geographic region as the remote transaction node; and ([0036] User device 110 of FIG. 1 contains a purchase application 112, other applications 114, a database 116, and a communication module 118.)
	Examiner notes that the portion of the limitation which recites “accessible only by nodes within the same geographic region as the remote transaction node” found in the storing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).

	Kumar does not explicitly teach tokenized identities, however, Anstey teaches:
	wherein the money transfer transaction comprises a tokenized identity (e.g. pseudonym of the user) of the sending party, the tokenized identity of the receiving party (e.g. pseudonym of the user), and a send amount corresponding to an amount of funds to be provided to the receiving party in connection with the transaction; ([0004] A cryptocurrency user may have an associated pseudonym. For example, a Bitcoin address generated from a public encryption key may be considered as a pseudonym of a Bitcoin user. Users may conduct cryptocurrency transactions using only their pseudonyms. As a result, users may lack even basic information about those with whom they conduct cryptocurrency transactions, such as their names and addresses.)

Neither Kumar nor Anstey teach the following limitation however, Femrite teaches:
	in response to a determination that the receiving party is associated with the second geographic region: transmitting , by the processor, information associated with the receiving party to a remote transaction node associated with the second geographical region corresponding to a location of the receiving party; and ([0025] Typically, in such money transfer transactions, payment of the funds to the receiving party, once authorized at the second money transfer location, is made in cash, and may take a few minutes or a few days to complete, depending on the method used to communicate the code or the other unique identifier from the sending party to the receiving party, the respective locations of the first and second money transfer locations, the amount of money being transferred from the sending party to the receiving party, etc.)
	Examiner notes that the portion of the limitation which recites “information associated with the receiving party to a remote transaction node associated with the second geographical region corresponding to a location of the receiving party” found in the response to determining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the tokenization and location based systems of Kumar to include the multiple obfuscations of Anstey and the of transmission based on location of Femrite in  order to benefit user from systems and methods adapted for tokenizing personal data and recording validated transactions, because such systems and methods allow for validating blockchain-based transactions and protecting sensitive information (para [0096]-[0097 ].

Regarding claim 2, Kumar teaches: The computer-implemented invention of claim 1, wherein 
	the user data comprises personally identifiable information ([0057] Additionally, transaction processor server 130 includes database 136. As previously discussed, the user and/or the merchant may establish one or more digital wallets and/or accounts with transaction processor server 130. Digital wallets and/or accounts in database 136 may include user information, such as name, address, birth date, payment instruments/funding sources, additional user financial information, user preferences, and/or other desired user data.)

Regarding claim 3, Kumar teaches: The computer-implemented invention of claim 1, wherein 	
	the notary node (e.g. Fraud Assessment 2302) executes one or more rules engines against transaction data associated with the money transfer transaction to determine whether the transaction data satisfies one or more sets of transaction criteria ([0014] Other users' transaction histories that are associated with the first location (e.g., the location of the first user in the transaction) may also be processed to determine their probability or propensity to purchase in the location of the merchant. The service provider may determine a vertical for the transaction and may utilize previously generated risk assessment rules with a risk assessment/fraud detection engine to determine the risk of processing the transaction. The service provider may also process merchant transaction data for that particular merchant (as well as similar merchants or merchants located in the same location) to determine the merchant's propensity to sell from the second location to users in the first location.)
	Examiner notes that the portion of the limitation which recites “against transaction data associated with the money transfer transaction to determine whether the transaction data satisfies one or more sets of transaction criteria.” found in the executing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).


Regarding claim 4, Kumar teaches: The computer-implemented invention of claim 3, wherein 	
	the one or more rules engines comprises at least one of an aggregation rules engine and an interdiction rules engine (e.g. High Risk 2304) , 
	wherein the aggregation rules engine (e.g. Vertical History 2404) is associated with a first set of transaction criteria associated with aggregation of transactions and (
	the interdiction rules engine is associated with a second set of transaction criteria specifying users that are prohibited from participating in transactions via the money transfer network ([0014] In order to assess risk and whether a transaction may be fraudulent (e.g., whether there is a high risk of fraud or if the transaction is low risk and likely performed by the account's main user), the service provider may process previous user and merchant transaction data across multiple verticals to identify whether a particular user is likely to purchase within a vertical in a cross-location transaction.)
	Examiner notes that the portion of the limitation which recites “specifying users that are prohibited from participating in transactions via the money transfer network.” found in the executing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).

Regarding claim 5, Kumar teaches: The computer-implemented invention of claim 1, wherein 	
	the notary node (e.g. Fraud Assessment 2302) determines whether the transaction data satisfies one or more regulatory requirements associated with a geographic region corresponding to the remote transaction node ([0014] In order to assess risk and whether a transaction may be fraudulent (e.g., whether there is a high risk of fraud or if the transaction is low risk and likely performed by the account's main user), the service provider may process previous user and merchant transaction data across multiple verticals to identify whether a particular user is likely to purchase within a vertical in a cross-location transaction.
	Examiner notes that the portion of the limitation which recites “associated with a geographic region corresponding to the remote transaction node” found in the determining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).

Regarding claim 6, Kumar teaches: The computer-implemented invention of claim 1, further comprising 
	transmitting, by the processor, transaction data representative of the money transfer transaction to an observer node (e.g. one of the Merchant cluster and risk rules) of the money transfer network (Thus, when an identifier is transmitted to transaction processor server 130, e.g., from user device 110, one or more digital wallets and/or payment accounts belonging to the users may be found. Database 136 may also store consumer and merchant vertical lists determined using transaction data and account/device locations, as well as consumer and merchant clusters and risk rules determined for cluster generated using the vertical lists. Additionally, fraud assessments, tools used to determine fraud assessments, and feedback from fraud assessments may be stored in database 136.)

Regarding claim 7, Kumar teaches: The computer-implemented invention of claim 6, wherein 	
	the observer node is located in the first geographic region (e.g. merchant region) ([0052] Additionally, merchant vertical lists may be determined for a merchant associated with merchant device 120 and for similarly situated merchants, such as merchants selling in the same verticals and/or within the same or similar geographic region.)

Regarding claim 8, Kumar teaches: The computer-implemented invention of claim 6, wherein 	
	the observer node is located in a third geographic region that is different from the first geographic region and a second geographic region corresponding to the location of the remote node ([0051] The verticals are further organized by location, such as city, state, country, or similar geographic region. This list for the account used by user device 110 may further be aggregated and/or clustered with other consumer accounts for a particular location and/or for a particular merchant. By clustering these accounts, specific association rules may be generated.)

Regarding claim 9, Kumar teaches: The computer-implemented invention of claim 1, further comprising: 
	receiving, by the processor, an audit request (e.g. fraud assessment), wherein the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network; and ([0027] A threshold score may also be required to be met to determine whether a transaction is considered safe and therefore allowable, or conversely, whether the transaction information indicates potential fraud and should be stopped, examined, or flagged for review. In response to the fraud assessment, the service provider may then execute a navigation action based on the processing request. For example, the processing request may request payment to the merchant using the account. The fraud assessment may indicate whether the transaction is low risk and therefore allowed to be processed using the user's account, or whether the transaction appears to be fraudulently processed using user's account, such as during an account takeover, and therefore should not be allowed to be processed.)
	Examiner notes that the portion of the limitation which recites “wherein the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network” found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).
	generating, by the processor, one or more audit reports (e.g. notifications) in response to the request ([0028] However, if the transaction appears to be fraudulent based on the fraud assessment by the engine, the service provider may prevent the transaction from being processed using the account. The service provider may navigate the user's account/device to an interface notifying the user/device of the fraud, which may request additional authentication information to overcome the fraud indication and allow access/use of the account in the transaction. The service provider may further gather additional account/device information, which may later be used to update the engine with factors used to make fraud assessments.)

Regarding claim 10, Kumar teaches: The computer-implemented invention of claim 1, further comprising 
	displaying historical transaction data at a graphical user interface, wherein the historical transaction data comprises information that identifies: one or more geographic regions served by the money transfer network, transaction amount data corresponding to each of the one or more geographic regions, transaction summary information associated with a status of transactions executed in the one or more geographic regions, and a log of transactions executed in the one or more geographic regions, wherein the transaction amount data indicates an amount of funds transferred into each of the one or more geographic regions over at least one period of time and an amount of funds transferred from each of the one or more geographic regions over the at least one period of time, wherein the transaction summary information indicates metrics representative of successful transactions and failed transactions within the one or more geographic regions, and wherein the log of transactions provides a list of the transactions executed in the one or more geographic regions ([0037] Purchase application 112 may utilize one or more user interfaces, such as graphical user interfaces presented using an output display device of user device 110, to enable the user associated with user device 110 to process the transaction. In various embodiments, purchase application 112 may correspond to a general browser application configured to retrieve, present, and communicate information over the Internet (e.g., utilize resources on the World Wide Web) or a private network. However, in other embodiments, purchase application 112 may include a dedicated application of transaction processor server 130 or other entity (e.g., a merchant), which may be configured to assist in processing transactions electronically.)
	Examiner notes that the portion of the limitation which recites “wherein the historical transaction data comprises information that identifies: one or more geographic regions served by the money transfer network, transaction amount data corresponding to each of the one or more geographic regions, transaction summary information associated with a status of transactions executed in the one or more geographic regions, and a log of transactions executed in the one or more geographic regions, wherein the transaction amount data indicates an amount of funds transferred into each of the one or more geographic regions over at least one period of time and an amount of funds transferred from each of the one or more geographic regions over the at least one period of time, wherein the transaction summary information indicates metrics representative of successful transactions and failed transactions within the one or more geographic regions, and wherein the log of transactions provides a list of the transactions executed in the one or more geographic regions” found in the displaying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).

Regarding claim 11, Kumar teaches: The computer-implemented invention of claim 10, wherein 
	the historical transaction data is received from an observer node of the money transfer network, and wherein ([0014] A user's transaction history may be processed to determine the likelihood or propensity to purchase within verticals from the first location in the second location. Other users' transaction histories that are associated with the first location (e.g., the location of the first user in the transaction) may also be processed to determine their probability or propensity to purchase in the location of the merchant.)
	the log of transactions comprises tokenized identity information for each participant to a transaction included in the log of transactions ([0004] FIG. 2A is an exemplary block diagram of a customer vertical list sorted by location of transaction and number of transactions in each vertical, according to an embodiment. [0005] FIG. 2B is an exemplary block diagram of a merchant vertical list sorted by location of transaction and number of transactions in each vertical, according to an embodiment.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685